NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE McDERMOTT,                                No. 16-35630

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00377-JCC

 v.
                                                MEMORANDUM*
UNITED STATES POSTAL SERVICE,
also known as USPS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Lance McDermott appeals pro se from the district court’s judgment

dismissing his action alleging various claims arising from his employment at the

United States Postal Service (“USPS”). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal on the basis of claim


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
preclusion. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We

affirm.

       The district court properly dismissed McDermott’s action because

McDermott’s claims were raised, or could have been raised, in prior actions

between the parties or those in privity with them, and those prior actions resulted in

final judgments on the merits. See id. (setting forth elements of claim preclusion);

see also Tahoe–Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322

F.3d 1064, 1081 (9th Cir. 2003) (“Even when the parties are not identical, privity

may exist if there is substantial identity between parties, that is, when there is

sufficient commonality of interest.” (citation and internal quotation marks

omitted)).

       To the extent that McDermott alleged a violation of the Hatch Act, the

district court properly dismissed the claim because McDermott failed to allege

facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-

42 (9th Cir. 2010) (although pro se pleadings are to be liberally construed, a

plaintiff must still present factual allegations sufficient to state a plausible claim

for relief).

       The district court did not abuse its discretion in declaring McDermott a

vexatious litigant and imposing a pre-filing order against him because it gave

McDermott notice and an opportunity to be heard, developed an adequate record


                                            2                                     16-35630
for review, made findings regarding his frivolous litigation history, and narrowly

tailored the restriction in the pre-filing order. See Molski v. Evergreen Dynasty

Corp., 500 F.3d 1047, 1057-58 (9th Cir. 2007) (setting forth standard of review

and factors a district court must consider before imposing a pre-filing restriction on

a vexatious litigant).

      All requests set forth in McDermott’s reply brief, including his request for

appointment of counsel, are denied.

      AFFIRMED.




                                          3                                    16-35630